DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 16, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-27 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 16, 2022 has been entered and made of record.  

Allowable Subject Matter
	Claims 1-27 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closest known prior art, i.e., Publicover et al. (US 2015/0338915 A1), Zhou et al. (US 2017/0353717 A1), Publicover et al. (US 2016/0274660 A1), Malachowsky et al. (US 2014/0327771 A1), Fukushima et al. (US 6,669,651 B1) and Sarkar (US 2016/0166146 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a in accordance with a three-dimensional (3D) vector-based digital ray-tracing process” and “within a maintained light field viewing zone”.
As to claims 2-10, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 11, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 12-20, they directly or indirectly depend from claim 11, and are allowed at least for the same reason above.
As to claim 21, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 22-27, they directly or indirectly depend from claim 21, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 26, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***